Citation Nr: 0627049	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1965 
to April 1969.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO (a "Travel Board" hearing) in November 
2003.  A transcript of that hearing is contained in the 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board in April 2004 issued a decision denying the 
veteran's claim, substantially relying on a VA examination 
conducted in December 2002, in which the examiner reviewed 
the veteran's history and claims folder, examined the 
veteran, and concluded that the veteran did not meet the 
criteria for a current diagnosis of PTSD.  The veteran 
appealed the case to the United States Court of Appeals for 
Veterans Claims (Court), and by a November 2005 Court Order 
approving an October 2005 Joint Motion for Remand (Joint 
Motion), the case is remanded back to the Board for addition 
development to be followed by a new Board decision.  The 
Court vacated the April 2004 Board decision.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304 (f) (2005); Cohen v. 
Brown, 10 Vet. App 128 (1997).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, which includes the criteria for a diagnosis of 
PTSD.

The Joint Motion found that the December 2002 VA examination 
was inadequate for not specifically addressing in its opinion 
prior psychological evaluations contrarily concluding that 
the veteran had PTSD, and not reconciling its opinion with 
those conflicting opinions.  The Joint Motion accordingly 
required a new examination and a medical opinion that would 
be reconciled with past contrary opinions, citing Shoemaker 
v. Derwinski, 3 Vet. App. 248, 253 (1992).  Specifically, the 
Joint Motion noted an April 2000 evaluation report prepared 
for Social Security Administration (SSA) purposes, received 
into the record in October 2002 (together with the balance of 
medical records obtained from SSA), and concluded that this 
presented a contrary medical opinion that the VA examiner 
should have addressed.  Accordingly a new VA psychiatric 
examination will be requested.

While this case was undergoing development, additional 
guidance concerning notice and development was provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appropriate notice will be undertaken as part of the 
development requested.

Accordingly, the case is REMANDED for the following action:

1.   The RO must review the claims file 
and satisfy all VCAA notice obligations in 
accordance with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and in 
accordance with 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2005); the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  

2.  A VA psychiatric examination should be 
scheduled.  The examiner should conduct 
the VA psychiatric examination for 
compensation purposes, to again address 
whether PTSD is present and is causally 
related to a verified in-service stressor, 
and whether any other psychiatric disorder 
is causally related to service.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should then 
address the following:  (A complete 
rationale must be provided for any opinion 
offered.)

A)  What are the veteran's current 
psychiatric disorders?

B)  If PTSD is present, then is it 
at least as likely as not that PTSD 
is due to a verified in-service 
stressor?  

C)  For each identified current 
psychiatric disorder other than 
PTSD (if any), is it at least as 
likely as not that the disorder 
developed in service or is 
otherwise causally related to 
service?

The examiner must specifically address 
past evaluations with contrary opinions, 
and must reconcile his/her findings and 
opinions with contrary medical findings 
and opinions within those past 
evaluations.  In particular, pursuant to 
the October 2005 Joint Motion for Remand, 
the examiner must address the April 2000 
medical evaluation, as prepared for Social 
Security Administration purposes and as 
contained in the claims folder, to the 
extent that evaluation is contrary to the 
findings or conclusions of the examiner.  
The examiner is to be informed that the 
Joint Motion specifically requires 
reconciling any opinion contrary to the 
April 2000 evaluation.  If past medical 
findings or opinions cannot be reconciled 
the examiner should so state and explain 
in full.  

3.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claim de novo.  
If the benefit the subject of remand is 
not granted in full, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded the appropriate time to reply.  
Thereafter, the case should be returned to 
the Board for further consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



